DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-9 were originally pending in this application of which claims 3-7 and 9 were amended in the preliminary amendments filed concurrently with the original filing of the application on 8/27/2019. Claims 1-9 are still pending and examined below. This communication is the first action on the merits (FAOM).

Examiner’s Note
Examiner has cited particular paragraphs/columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “recognizer,”  “identifier” and “running controller” in claims 1-7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The above-referenced claim limitations  has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholders “recognizer,”  “identifier” and “running controller” coupled with functional languages “recognize,” “derive,” “decelerate,” “determine,” “identify,” “increase,” etc. without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-7 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations: items 121, 124 (Fig. 25 and Fig. 4 for the identifier flowchart) and 141, Fig. 1, respectively.  

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Oka (US 2006/0047409, included in the IDS dated 8/27/2019) in view of Tominaga et al. (US 2013/0226433, hereafter “Tominaga,” included in the IDS dated 8/27/2019).
With respect to claim 1, Oka discloses a vehicle control system (13, Fig. 2) comprising: 
15, Fig. 2) that is configured to recognize one or more surrounding vehicles present in a second lane different from a first lane in which a subject vehicle is present (own vehicle, Fig. 1); 
an identifier that is configured to derive an index value (17, Fig. 2. Index value corresponding to the cutting-into probability) according to a cutting-in probability for a side in front of the subject vehicle for a surrounding vehicle recognized by the recognizer and identify a surrounding vehicle of which the derived index value is equal to or larger than a threshold as a cutting-in vehicle (¶ 56, “cutting-into probability of the vehicle traveling on the next lane is higher than a specified probability”); and 
a running controller (17, Fig. 2) that is configured to decelerate the subject vehicle in accordance with presence of the cutting-in vehicle identified by the identifier (¶ 31) and is configured to determine a degree of change in speed of the subject vehicle on the basis of the index value of the cutting-in vehicle that is a target when the subject vehicle is decelerated (¶ 36, speed setting is adjusted based on the cutting-into probability). 
Oka does not expressly disclose the limitation of “degree of change in deceleration” though strongly suggesting it by at least clearly teaching variations in speed on the basis of cutting-into probability of the vehicle travelling in the adjacent lane.  It is noted that variation in speed over a predetermined time is the same as variation of acceleration/deceleration.  Moreover, Tominaga, in the same field of invention, clearly teaches this limitation (e.g. 52, “when the point at which the other vehicle is detected by the laterally-adjacent vehicle detecting section 30 is a meeting point, the cut-in detecting section 12 judges that the likelihood of a cut-in is high. Therefore, the inter-vehicle distance control section 40 is performs [sic] deceleration control. The inter-vehicle distance to the leading vehicle is increased”).  It Tominaga into the invention of Oka in order to more smoothly adjust the vehicle speed by varying deceleration continuously rather than discretely for various target speed setting thus further improving the occupants’ experience (i.e. reducing uneasiness, see ¶ 8 of Tominaga) while simultaneously ensuring safe operation of the vehicle and collision prevention potentially expected from cutting-in vehicles.
With respect to claim 2, Oka does not expressly disclose wherein the identifier is configured to derive the index value on the basis of a distance between each of the surrounding vehicles recognized by the recognizer and a partition line partitioning the first lane and the second lane from each other.  Nevertheless, Oka does perform such derivation of the probability based on the distance of the traffic congestion on the next lane (¶ 33) thus strongly suggesting the claimed limitations.  It is submitted that using the partition line partitioning the first lane and the second lane from each other instead or in addition to the vehicles lateral distance would provide a somewhat more standard metric (i.e. more easily ascertainable) thus further improving the overall system reliability. Such arrangement is considered to be a matter of design choice and thus well within ordinary skill in the art.  Moreover, such arrangement would further simplify the calculation of cutting-into probability as the partition line location provides a more standard metric further improving the system reliability.
With respect to claim 3, Oka does not expressly disclose wherein the running controller further is configured to determine the degree of change in the deceleration of the subject vehicle on the basis of a relative relation between each of the surrounding vehicles recognized by the recognizer and the subject vehicle.  However, Tominaga teaches these limitations (e.g. ¶¶ 49, 52 and 61, i.e. degree of change in deceleration is dependent upon relative distance of the surrounding vehicles).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Tominaga into the invention of Oka in order to more smoothly adjust the vehicle speed by varying deceleration continuously rather than discretely for various target speed setting thus further improving the occupants’ experience (i.e. reducing uneasiness, see ¶ 8 of Tominaga) while simultaneously ensuring safe operation of the vehicle and collision prevention potentially expected from cutting-in vehicles.
With respect to claim 4, Oka does not expressly disclose wherein, in a case in which a point at which a lane change from the second lane to the first lane is required is present in front of the subject vehicle when referring to map information, the identifier is configured to derive a larger index value as the surrounding vehicle becomes closer to the point.  However, Tominaga teaches these limitations (e.g. Figs.  4A and 4B and ¶52, i.e. cut-in likelihood is dependent upon meeting point and ¶ 46, merging point and information may be based on GPS and the like).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Tominaga into the invention of Oka in order to more accurately judge the likelihood of a surrounding vehicle cut-in by further relying on merging point position distance to vehicles thus more reliably adjust the deceleration in accordance with the such determination and consequently decrease jerkiness caused by rapid speed changes.
With respect to claim 5, Oka does not expressly disclose wherein, in a case in which a plurality of surrounding vehicles are recognized by the recognizer, the identifier is configured to identify a surrounding vehicle of which the index value is the largest among the plurality of surrounding vehicles as the cutting-in vehicle.  However, Tominaga teaches these limitations e.g. Fig.  7B, plurality of vehicles 123, 133 and 113 and ¶ 65, vehicle 123 is determined to have the highest index value).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Tominaga into the invention of Oka in order to more accurately judge the likelihood of a specific surrounding vehicle cut-in by monitoring various distances via sensors thus more reliably adjust the deceleration in accordance with the such determination and consequently decrease jerkiness caused by rapid speed changes.
With respect to claim 6, Oka further discloses wherein the running controller is configured to increase the degree of change in the speed of the subject vehicle in accordance with an increase in the index value and decrease the degree of change in the speed of the subject vehicle in accordance with a decrease in the index value (¶ 36, reducing speed based on probability, e.g. 10, 20 and 30 Km/h corresponding to small, middle and large probabilities, respectively).  Oka does not expressly disclose the limitation of “degree of change in deceleration” though strongly suggesting it by at least clearly teaching variations in speed on the basis of cutting-into probability of the vehicle travelling in the adjacent lane.  It is noted that variation in speed over a predetermined time is the same as variation of acceleration/deceleration.  Moreover, Tominaga, in the same field of invention, clearly teaches this limitation (e.g. 52, “when the point at which the other vehicle is detected by the laterally-adjacent vehicle detecting section 30 is a meeting point, the cut-in detecting section 12 judges that the likelihood of a cut-in is high. Therefore, the inter-vehicle distance control section 40 is performs [sic] deceleration control. The inter-vehicle distance to the leading vehicle is increased”).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Tominaga into the invention of Oka in order to more smoothly adjust the vehicle speed by varying deceleration continuously rather than discretely for various target speed setting thus further improving the occupants’ experience (i.e. reducing uneasiness, see ¶ 8 of Tominaga) while simultaneously ensuring safe operation of the vehicle and collision prevention potentially expected from cutting-in vehicles.
With respect to claim 7, Oka does not disclose wherein the identifier repeatedly is configured to perform a process of deriving the index value for each of the surrounding vehicles at predetermined time intervals, and wherein the running controller is configured to increase the degree of change in the deceleration of the subject vehicle in a case in which the same cutting-in vehicle is consecutively identified in the process in which the index value is repeatedly derived by the identifier.  However, Tominaga teaches these limitations (¶ 44, “the cut-in process is repeatedly performed at a predetermined time interval” and ¶ 49 and Fig. 3, S130, i.e. distance extension adjustment for concessive control).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Tominaga into the invention of Oka in order to more accurately judge the likelihood of a specific surrounding vehicle cut-in by continuously monitoring the likelihood value thus more reliably adjust the deceleration in accordance with the such determination and consequently decrease jerkiness caused by rapid speed changes resulted from otherwise lack of closely monitoring the highest likelihood vehicle.
With respect to claims 8 and 9, all the limitations have been analyzed in view of claim 1, and it has been determined that claims 8 and 9 do not teach or define any new limitations beyond those previously recited in claim 1; therefore, claims 8 and 9 are also rejected over the same rationale as claim 1.
Conclusion
The prior art made of record and not relied upon, which is considered pertinent to applicant’s disclosure, is listed on the attached form PTO-892.
US 2018/0178796 teaches a method and device for smooth acceleration or deceleration during lane keeping operation of an autonomous vehicle (¶ 13).
US 2017/0088136 teaches an apparatus and method of controlling automatic driving of a vehicle for preventing collision by determining a dangerous situation caused by a nearby vehicle as well as a leading vehicle and controlling acceleration of the vehicle by reflecting a traffic flow around the vehicle, in performing a cruise control function of the vehicle for controlling the vehicle to drive at an automatically set speed (¶ 7).
 US 9,092,987 teaches a lane change assist information visualization system that allows a vehicle driver to change lanes with minimum effort and stress.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVID ZIAEIAN MEHDIZADEH whose telephone number is (571)272-7691.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NAVID ZIAEIANMEHDIZADEH/Primary Examiner, Art Unit 3669